Title: To Benjamin Franklin from Ferdinand Grand, 5 July 1783
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


          
            Monsieur
            Paris le 5 Juillet 1783.
          
          La rèponse de Mrs. Le couteulx que vous
            avez bien voulu me communiquer n’est pas satisfaisante, en ce qu’ils ne s’expliquent
            point sur l’objet des fonds qu’ils ont à Monsieur Morris; ils se contentent de laisser
            entrevoir qu’ils en ont en disant qu’ils ne peuvent en faire d’autre employ que celui de
            les tenir à la disposition de Monsieur Morris Suivant ses ordres; mais ce qui me paroit le plus clair dans leur lettre c’est qu’ils
            veulent proffiter de l’avis que vous leur avez donné & se rèserver ces fonds pour avoir l’honneur
            d’intervenir & payer les traittes sur un protest, ce que l’on veut èviter. Il me
            semble que ces Messieurs pourroient & devroient concourir à èviter une façon de
            payer aussi humiliante que deshonorante à tous ègards; encore se font ils peut être
            illusion; J’ai eu l’honneur de vous faire voir un Etat par le quel les traittes qui
            rèstent à payer pour Monsieur Morris s’elèvent à £1,519,528. [l.t.] 17. s. 3. d. Peut être que ces Messieurs ne s’attendroient
            point à cela ni à avancer cette Somme à Monsieur Morris s’ils n’en avoient pas les
            fonds, & alors il auroit mieux valu qu’ils n’intervinssent à rien qu’à une partie.
            Quant à moi il ne m’en rèste plus; Mr. Barklay ne pense pas que ceux qu’il aura à me
            remettre suivant les ordres de Monsieur Morris, Quand il les aura recouvré, l’Epoque
            n’en etant pas encore certaine, ne fissent au delà de cent mille livres; Le vaisseau Le
            Duc de Lauzun n’etant pas encore vendu, son produit ainsi que le tems de cette rentrée
            est incertain; mais quand ces deux
            objets seroient reçus ils ne feroient pas deux cent mille livres & quest ce que
            cette Somme vis à vis de nos besoins? Je ne vois donc que les fonds qui sont en hollande
            capables de nous aider, Mrs. Le couteulx ne voulant pas en donner & comme nous
            sommes depuis dix jours dans le besoin le plus préssant & qu’il auroit dèja èclaté
            sans mes soins, je crois qu’il n’y a pas un instant à perdre de faire partir un courrier
            pour Mrs. Willinck, Staphorst, & De la lande d’amsterdam, aux quels il seroit
            important que Monsieur adams eut la bonté de confirmer l’ordre que leur donne Monsieur
            Morris de tenir à ma disposition les fonds qu’ils ont à lui, en leur demandant de lui
            marquer ainsi qu’à moi en rèponse sur quelle somme je puis positivement compter. On
            pourroit peut être leur demander en même tems s’il ne leur Seroit pas possible de
            trouver à emprunter une Somme sur les obligations nouvelles qu’on leur envoye dans le cas qu’ils ne prèvoyent pas pouvoir les placer dans ce mois
            & le Suivant. Il me paroit important d’avoir tous Ces renseignements pour pouvoir
            nous diriger ici & rêgler nos opèrations. Si l’on ne prenoit pas ce seul parti qui
            nous rèste il en rèsulteroit les effets les plus cruels puisque comme j’ai dèja eu
            l’honneur de vous le dire n’ayant plus de fonds à Monsieur Morris les miens propres ne
            suffiront pas pour lui sauver un affront que je ressens au point que si l’Etat ou ceci
            me met depuis quelques tems devoit durer encore, ma Santé s’en altèreroit ainsi je vous
            suplie de m’en tirer de façon ou d’autre & d’agrèer les Sentimens Respectueux avec
            les quels Je Suis Monsieur vôtre très humble & très obeissant serviteur
          
            Grand
          
          
            Mr. adams à pris comunication de cette lettre & en à Ecrit une
              en consequence aux Banquiers d’amsterdam à qui je lai envoyée avec la miene par un
                Courrier. Ainsy celle cy ne sert
              plus que pour ce qui regarde MM. LeCouteulx
          
         
          Endorsed: Lettre de M. Grand sur la
            Lettre de Messrs le Couteulx
        